Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 22, 2022

                                           No. 04-22-00008-CV

                               IN THE INTEREST OF M.J.E., a Child,

                     From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-EM5-04650
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                              ORDER

       Appellants’ brief is due on March 25, 2022. On March 18, 2022, appellants filed a
motion requesting a twenty-one-day extension.1 We GRANT the motion and appellants are
ORDERED to file their brief no later than April 15, 2022.



                                                            _________________________________
                                                            Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2022.


                                                            ___________________________________
                                                            MICHAEL A. CRUZ, Clerk of Court




1 1
    The motion does not contain a certificate of conference as required by Texas Rule of Appellate Procedure
10.1(a)(5). Further motions filed by appellants that do not comply with the Rules of Appellate Procedure will be
disfavored.